 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   FRED WILSON,                                      No. 2:16-cv-0219 JAM AC P
12                      Plaintiff,
13          v.                                         ORDER
14   ROBERT FOX, et al.,
15                      Defendants.
16

17          Plaintiff is a former state prisoner proceeding pro se with a civil rights action pursuant to

18   42 U.S.C. § 1983. On November 21, 2018, defendants filed a motion for summary judgment,

19   which was set for hearing on January 16, 2019, at 10:00 a.m. ECF Nos. 35, 37. Plaintiff’s

20   response to the motion was therefore due by January 2, 2019. L.R. 230(c). However, plaintiff

21   has not responded to the motion. Accordingly, plaintiff will be given one more opportunity to

22   respond to the motion and the January 16, 2019, hearing will be continued. If plaintiff fails to

23   respond to the motion for summary judgment, the lack of response will be deemed a waiver of

24   opposition to granting the motion, and may result in a recommendation that the case be dismissed

25   for lack of prosecution.

26          Plaintiff is advised that if he would like to appear at the hearing by telephone, then he

27   must contact Valerie Callen, the courtroom deputy, at 916-930-4199, at least two days prior to the

28   hearing to make the necessary arrangements. Plaintiff is also reminded that because he is not
                                                      1
 1   incarcerated, he is no longer entitled to the benefit of the prison mailbox rule. This means that the
 2   court must receive his response by the deadline. Mailing the response on the deadline will result
 3   in the response being untimely.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. The January 16, 2019 hearing on defendants’ motion for summary judgment is
 6   continued to February 6, 2019.
 7          2. Plaintiff shall file a response to defendants’ motion for summary judgment no later
 8   than January 23, 2019. Failure to file a response will result in a recommendation that this case be
 9   dismissed.
10   DATED: January 3, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
